Citation Nr: 9911312	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-37 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1974 to 
September 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) July 1994 rating decision which 
denied entitlement to permanent and total disability rating 
for nonservice-connected pension purposes.  In October 1996, 
the Board remanded the case to the RO for additional 
development of the evidence, including the scheduling of a 
Travel Board hearing, as requested by the veteran.


REMAND

When this case was remanded in October 1996, the RO was 
requested to afford the veteran VA medical examination to 
identify all disabilities which may be present in support of 
his claim.  While the record includes a March 23, 1999 
computer-generated printout showing that the veteran failed 
to report for general medical and orthopedic examination 
scheduled on that date, the record does not contain a copy of 
a notification letter to the veteran informing him of the 
time and place of such examination, his duty to report for 
same pursuant to 38 C.F.R. § 3.326(a) (1998), and the 
consequences of his failure to report for such examination 
under 38 C.F.R. § 3.655 (1998).  This matter has not escaped 
his representative's attention.

The Board notes that VA medical examinations were scheduled 
and rescheduled on numerous occasions prior to March 1999, 
but the veteran never reported for any of them; the record 
contains 3 notification letters informing him of his duty to 
report for such examination and the consequences for failing 
to report therefor (dated December 23, 1996, May 27, 1997, 
and May 29, 1997); the record also contains numerous reports 
of telephonic contact with the veteran, which reflect his 
understanding of the duty to cooperate with the RO in 
developing the facts pertinent to his claim.  Nevertheless, 
because he was again afforded an opportunity to report for VA 
examination in March 1999, but the record does not contain a 
copy of a notification letter informing him of the time and 
place of VA examination, it is unclear whether such letter 
was in fact mailed to him on that occasion.  If available, a 
notification letter informing him of the time and place of 
the March 1999 VA medical examination must be associated with 
the claims folder, as requested below.

At the time of the October 1996 remand, the RO was also 
requested to schedule the veteran for a Travel Board hearing 
pursuant to his September 1994 request for same.  A review of 
the record reveals that a Travel Board hearing has not yet 
been scheduled, despite the veteran's August 1998 renewed 
request for a Travel Board hearing.  By October 26, 1998 
letter addressed to the veteran's address of record, the RO 
informed him that he could not be scheduled for a hearing at 
the time of the next visit of a traveling Member of the 
Board.  He was requested to indicate whether he wished to 
request a hearing in Washington, DC, a hearing before an RO 
Hearing Officer, or whether he wished to withdraw his hearing 
request altogether; otherwise, he would be scheduled for a 
Travel Board hearing at the time of the next available 
hearing session.  It appears that a response from the veteran 
was received by the RO on November 13, 1998, wherein he 
indicated that he wished to appear in person before an RO 
Hearing Officer.  A review of the record reveals that the 
requested RO hearing has not yet been scheduled.  

To ensure that VA has met its statutory duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a hearing according to his request 
before a Hearing Officer at the Houston 
RO.  All communication with the veteran 
and his representative regarding the 
scheduling of a hearing should be 
documented in the claims folder. 

2.  The RO must supply for the record a 
copy of the notification letter to the 
veteran informing him to report for VA 
orthopedic and general medical 
examination scheduled for March 1999.

3.  Only if a copy of the notification 
letter is unavailable for association 
with the claims folder, the veteran 
should be afforded another opportunity 
to report for VA orthopedic and general 
medical examination to identify all 
disabilities that he currently has and 
the extent of any functional impairment 
caused thereby.  When scheduling him for 
medical examination, the veteran must be 
informed at his last known address of 
record, of the time and place of the 
examination, his duty to report for such 
examination under 38 C.F.R. § 3.326(a), 
and the consequences of his failure to 
report.  See 38 C.F.R. § 3.655(b); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  A copy of the notification 
letter to the veteran must be documented 
in the claims folder.  Any diagnostic 
testing necessary to reach a diagnosis 
or ascertain the functional impairment 
of the affected part should be 
accomplished, and copies of any such 
tests results placed in the claims 
folder.  The claims folder must be 
provided to the examiners for review in 
conjunction with the examination.  The 
examiners should be requested to provide 
an opinion on the severity (slight, 
mild, moderate, severe, complete) of the 
functional limitation for work caused by 
the combined effect of all disabilities 
noted.  38 C.F.R. § 4.10 (1998).  The 
findings of the examiners should be set 
forth in the examination reports and a 
complete rationale should be provided 
for any opinion expressed by the 
examiners.

4.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each 
disability has been assigned a rating 
under the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  
The RO should assess the history of his 
disabilities and the effect of pain 
(where appropriate).  A determination 
should be made as to whether any 
disability is the result of the 
veteran's willful misconduct.  The issue 
should then be considered under the two-
prong test enunciated in Brown v. 
Derwinski, 2 Vet. App. 444, 446-447 
(1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (1998), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (1998).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (1998).

5.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for final appellate review.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (the U.S. Court of Veterans Appeal prior to March 1, 
1999, hereinafter "the Court").  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


